                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THE COUNTY OF MONTGOMERY                                     CIVIL ACTION
          Plaintiff
                                                              N0.18-5128
               v.

 ATLANTIC RICHFIELD
 COMPANY, et al.
           Defendants

                                           ORDER

       AND NOW, this 5th day of June 2019, upon consideration of Plaintiffs motion to remand,

[ECF 16], Defendants' response in opposition thereto, [ECF 25], and Plaintiffs reply, [ECF 26],

it is hereby ORDERED that, for the reasons set forth in the accompanying Memorandum Opinion,

Plaintiffs motion is GRANTED and this matter is REMANDED, pursuant to 28 U.S.C.

§ 1447(c), to the Court of Common Pleas of Montgomery County.



                                           BY THE COURT:


                                           Isl Nitza I Quinones Alejandro
                                           NITZA I. QUINONES ALEJANDRO
                                           Judge, United States District Court
